Fillin this information to identify your case and this filing:

Debtor 1 . \ |. aS.

Middle Name Last Name

Debtor 2

(Spouse if filing) First Name Middia Name ast Name

fe li
United States Bankruptcy Court for tha VYWLS] istnct of hi
Case number 18 — | 4&5 4 —_ “J ul D

 

 

 

Official Form 106A/B
Schedule A/B: Property |

 

7

FILED

7019 JAN LQ PH 2: 36

or® G1 heck if this is an
amended filing

12/15

 

In each category, separately list and describe items List an asset only once If an asset fits in more than one category, list the asset in the
category where you think it fits best Be as complete and accurate as possible If two marned people are filing together, both are equally
responsible for supplying correct information [f more space Is needed, attach a separate sheet to this form On the top of any additional pages,

write your name and case number (if known) Answer every question

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1 Do you own of have any legal or equitable interest in any residence, building, land, or similar property?

Q) No Go to Part 2
Yes Where is the property?
What is the property? Check all that apply

1s BEIS Q_ [ST PL Wersetoynne

CJ pups :
Street address if available, or other description uplex or mult tunit building
CY Condominium or cooperative

LJ Manufactured or mobile home

 

 

LY Land

Q p- A CJ] investment property

= eattHte LW 3178 (} Timeshare
ity State ZIP Code 1

Other |

 

Who has an interest in the property? Check one

1 h 4 A vebtor 1 only

County C} Debtor 2 only
LY Debtor 1 and Debtor 2 only
LI At least one of the debtors and another

Be not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

sAGCO DOO s<472,00

Deserbe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a Ife estate), if known

 

CD check if this ts community property
(see instructions}

Other information you wish to add about this item, such as local

property identification number
If you own or have more than one, list here

2 6485S. Buskhe RD

Street address, f available, or other deSenpton —

Whats the property? Check all that apply
Single-family home

Lj Duplex or multi-unit building

Ld Condominium or cooperative

(J Manufactured or mobile home

 

Q) Land
g tl 0 CD) investment property
City ~ State a oe i) Timeshare
QI other

 

4] Cae Lal Debior 1 only

County 2} Debtor 2 only |
LJ Debtor 1 and Debtor 2 only
LJ At least one of the debtors and another

Who has an interest i" the property? Check one

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D
Credifors Who Have Clams Secured by Property
Current value of the Current value of the
entire property? portion you own?

sA00,000_ s 270,000

Deseribe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known

 

ATURE we BAR AE dro

60394. finpeily & Ot

CQ) check if this is community property
{see instructions}

Other information you wish to add about this rtem, such as local

 

property identification number

Official Form 1988/8) 9.14858-TWD Doc eS re PIOrT Ent. 01/10/19 15:20:26 Pg. 1 of 38P99°1
 

Debtor 1 A n ¥\ A |es_ Case number vom IR~ HS 56 —Tw bh
First Name Middle Name Last Name

What 1s the property? Check all that apply
: 13 LJ Single-family harne
Street address, if available, or other descnptan Ll] Duplex of multi-unit burding

 

L) Condominuum or cooperdttve
LJ Manufactured or mobile ho,

 

 

Crty State ZIP Code

 

has an interest in the property? Check one
Q) Debtor 3 only

Li) Debtor 2 only

CY Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

   

 

property identification number

   
  
 
 
  

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D
Creditors Who Have Clams Secured by Property

Current vaiue ofthe Current value of the
entire property? portion you own?

5 $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a lifa estate), if known

 

CY Check if this ts community preperty
{see instructions)

Other information you wish to add about this item, such as local

 

value of the portion you own for alt of your entries from Part 1, including any entries for pages 5 140 O 0 QO

 

Ea Describe Your Vehicites |

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else dnves If you lease a vehicle, also report it on Schedule G Executory Contracts and Unexpired Leases

' 3 Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

L) No

Yes

31 Make Nase an interest in the property? Check one
Mcdei Ag, Debtor 1 only

LJ Debtor 2 only
Year
i Debtor 1 and Debtor 2 anly

Approximate mileage ono () At least one of the debtors and another

; Other information

‘ . | (3 Check rf tins is commnunsty property (see
: instructions}

If you own or have more than one, describe here

  
 
      

32 Make Who has an interest in the property? Check one
Model | Debtor 1 only
vear SJ Debtor 2 only

(CF Debtor 1 and Debtor only

Approximate mleag Ld At least one of the debtors and another

Other informati

Jo : L} Check if this is community property (see

nstructians)

 

 

Current value of tha Current value of the

Do not deduct secured claims of exemptions Fut
the amount of any secured claims.on Schedule D-
Creditors Who Have Clams Secured by Property :

8 non 3

 

Pee ST ALLE cunning RdRS otter

entire property? portion you own?

52,6007 s2,6007

Do not deduct secured claims or exemptions. Put
the amount of any secured claims an Sehedule
Creditors Wha Mave Claims Secured by Property.
Current value of the Current value of the ;
entire property? portion you own’?

 

Omeial Fore 264 8-14858-TWD Doc 16S*RINAAGA@PIS Ent. 01/10/19 15:20:26 Pg. 2 of 38°°9°?
Debtor 1

33

34

Examples Boais, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle acces

Q) No |

Q) ves |
41 Make Who has an interast in the property? Check one

Model [) Debtor 1 only !

|

Year CK Debtor 2 only

If you own or have more than one, list here

42

& Add the dollar value of the portion you own for all of your entries from Part 2, Including any entries for pages
you have attached for Part 2 Write that number here

Lr rna

Les

 

 
 
    
 
  
 
 

First Name Middle Name Last Name
Make Who has an interest in the prope Check one
Model QQ Debtor 1 only
Year Q) Debter 2 only

(I Debtor 1 and

Approximate mileage @ of the dabtors and another

Other information

 

Check tf this ts colmunity property (see
instructions)

Make Who has an Interest in the property? Check one
Model 4 Debtor 1 only

Debtor 2 onl
Year ebtor 2 only

Q) Debtor 1 and Debtor 2 only

Approximate CF At least one of the debtors and another

 

QJ Check if this is community property (see
i instructions)

   

Other information

 

ay
%
-
=
w
a
o
So
3
Z
e&
a
>
<
ua
=
o
oa
2
oe
a
o

|
Make Who has an interest in the property? Check one
Model 4 Debtor 1 only |
Debtor 2 onl
Year only |

L) Debtor 1 and Debtor # only

|
Other information CJ At least one of the debtors and another

CI Check if this is community property (see
Instructions)

/

!

|
— |
|
|
|

Official Fore EWE] 8-14858-TWD Doc LePchecHledNe LIOR Ent. 01/10/19 15:20:26

Case number (if known} i g- ia QT % - WW S

Do not deduct secured claims or exemptions Put
the amount of any secured claims on S¢hedule D
Creditors Who Have Claims Secured by Property

Pa eemunemaas 92 a

Current value ofthe Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
‘the amount of any secured clans on Schedule D
Credifars Who Have Claims Secured by Property
Current value ofthe Current value of the
entire property? portion you own?

   
      
    
 

Do not deduct secured claims or exemptions Put
the amount of any secured clans on Schedule D
Creditors Who Have Clams Secured by Property

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D
Creditors Whp Have Claims Secured by Property

ecu h ower remeron

Current value of the
entire property?

i

Current value of the *
portion you own?

a

5 baie oo

 

Pg. 3 of 3g°a9¢ 3
Case number (7 kaown) (S~ \U 058 -WWw dS

 

Debtor 4 Ly a A | ée—
wet Mame” Middie Name Last Name
ES veer Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

 

Current value of the
portion you own?
Bo not deduct secured claims.

 

OF exemptions
6 Household goods and furnishings
Examples Major applances, furniture, jinens, china, kitchenware
I No ”
phves Describe AY p LZ an LA, Ful A dudes y Kidd tr wlals 2, Chery, $ OO)

WAL
7 Electronics

Examples Televisions and radios, audio, video, stereo, and digital equipment, computers, printers, scanners, music
collections, electronic devices including cell phones, cameras, madia players, games

| io eee ‘ a
Kes Describe . {-V, Sewing Machne— sof B20

 

8 Collectibles of vaiue

Examples Antiques and figurines, pamntings, pnnts, or other artwork, books, pictures, or other art objects,
stamp, coin, or baseball card collections, other collections, memorabilia, collectibles

 

 

: No pe ee wane | sesont ceo wen
LI Yes Desenbe |

 

9 Equipment for sports and hobbies |

Examples Sports, photographic, exercise, and other hobby equipment, bicycles, pool tables, golf clubs, skis, canoes
ard kayaks, carpeniry tools, musical instruments

No
L) Yes Deseribe | $

 

 

10 Firearms
Examples Pistols, nfles, shotguns, ammunition, and related equipment
no
L) ves Describe

 

Rcd

11 Clothes ‘
Examples Everyday clothes, furs, leather coats, designer wear, shoes, ACCESsOrEs

O No ! . —
Yq Yes Describe 5 5OO

 

12 Jewelry

|
|
Examples Everyday jewelry, costume jewelry, engagement rings, wedding FIngS, heirloom jewelry, watches, gems,
geld, silver
|

LJ Nt —
YM ves Describe i _ 8 / Gj OO

13 Non-farm animals
Examples Dogs, cats, birds, horses

 

Ne sine amananeeinit ene i senictvcoee — wemrenits—smtnanmanuannnes doe soni) te ny a ncnnnsnnnnenpapmimannineh caning i

Yes Describe | ‘g

44 Any other personal and household rtems you did not already list, including any health aids you did not list

® No
L] Yes Give specific :
information

 

 

 

> [_@ na

'
on oe sn | eeerane
nen fom me ss ue seven
I

 

|
|
!
15 Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
: for Part 3 Write that number here

 

 

 

 

 

Official Foran 20 8/8) 8-14858-TWD Doc 1e8hesided 617 iar Ent. 01/10/19 15:20:26 Pg. 4 of 3ghase4
Debtor 1 Ary VA L. ES Case number (i known) 1 | y g 5< al Twp

First Name Middie Name Last Name '

ea Describe Your Financial Assets

t

Do you own or have any jegal or equitable interest in any of the following? Current value of the
portion you own?

Do not deduct secured claims
or exemptions

16 Cash
Examples Money you have in your wallet, in your hame, in a safe deposit box, and an hand when you file your pettian

2] Ne

Yes

Cash $ and i ©

17 Deposits of money
Examples Checking, savings, oF other financial accounts, certificates of deposit, shares in credit unions, brokerage houses,
and other similar institutions If you have multiple accounts with the same instrtution, list each

LI No

Yes Institution name

17.1 Checking account © h AS PAN «

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

s_ x, 00
17.2 Checking account $
173 Savings account ( Hy Ase. Eel Ke s 25,000 O ©
— = “——Yy
174 Savings account $
1795 Certificates of deposit $
176 Other financial account ‘ $
177 Other financial account | $
17.8 Other financial account $
I
179 Other financial account | 5
|
|
|
78 Bonds, mutual funds, or publicly traded stocks
Examples Bond funds, investment accounts with brokerage firms, money market accounts
Ph No
Yes Institution or issuer name
I
|
|
T
|
19 Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest In
an LLC, partnership, and joint venture
pee Name of entrty % af ownership
Yes Give specific 0% %
Information about | Q
them 0% % g
! 0% 5

 

 

|

on ee Loe rien vee ca non -
|
|

Official Forney] 8-14858-TWD Doc 1 FomeRe HO ers Ent. 01/10/19 15:20:26 Pg. 5 of 3gPade5
Debtor 1 Arn Ni A L Ce Case number ur known) 1g- \ ye RS Re TWh

First Name Middl Name Last Name

20 Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders
Non-negotable msirumenis are those you cannot transfer to someone by signing or delivering tham

Oeio

Ci Yes Give specific Issuer name

information about
them $

 

 

 

21 Retirement or pension accounts
Examples Interest8 in IRA, ERISA, Keogh, 401(k}, 403(b), thrift savings accounts, or other pension or profit-shanng plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
LJ Yes List each
account separately Type of account Instrtution name
401(k) or similar plan $
Pension plan $
IRA $
Retirement account. $
Keogh $
Additional account . $
Additional account ! $
22 Security deposits and prepayments !
Your share of all unused deposits you have made so that you may continue service or use from a company
Exampies Agreements with landlords, prepaid rent, public utiites (electric, gas, water), telecommunications
companies, or others
No
LJ Yes Institution name or individual
Electric \ $
Gas | $
Heating oll $
Security deposit on rental unit $
Prepaid rent 3
Telephone $
Water 5
Rented furniture $
, Other 5
23 Annuities (A contract for a penodic payment of money to you, either for life or for a number of years)
Seve
CO) ves Issuer name and description
$
$

 

Official Form ang 8-14858-TWD Doc LSOFAREAGLPLORS Ent. 01/10/19 15:20:26 Pg. 6 of 38Pa9e6
Detter 1 din Kh Aa | se Case number ar known, \¢ | Uy v 5Ke- Ww)

First Name Middle Name Lasi Name

24 Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program
26U SC §§ 530(b)(1), S529A(b), and 529(b}(1)

AS No

LJ Yes

Institution name and descripbon Separately file the records of any interests 11. US C § 521(c)

 

 

 

25 Trusts, equitable or future interests in property (other than anything seta in Hine 1}, and rights or powers
exercisable for your benefit

BI No

CL) Yes Give specific j
information about them. $

 

 

’ 296 Patents, copyrights, trademarks, trade secrets, and other intellectual property

Exe Jes Internet domain names, websites, proceeds from royalties and licansing agreements
devo

L) Yes Give specific
Information about them ¢

 

27 Licenses, franchises, and other general intangibles \
Examples Building permits, exclusive licenses, cooperative association holdings, hquor hcenses, professional licenses

XxKNo cece eens ee we

LJ Yes Give specific
information about them ' $

 

-fooe
‘
i
‘

 

 

Money or property owed to you? | Current value of the

portion you own?
Do not deduct secured

claims or exemptions
1

28 Tax refunds owed to you
Hove

|
I
L) Yes Give specific information
about then. including whether |
you already filed the returns | State
|
|
|
|
I

 

Federal $ ;

and the tax years
Local

 

29 Family support
Me Past due oF ump sum alimony, spousal support, child support, mainienanes, divorce settiement, property setttement
No

Q] Yes Give specific nformaton

 

 

 

| Alimony $
| Maintenance $
| Support $. 1
‘ Divorce settlement. $.
Property settlement. $
30 Other amounts someone owes you
Examples Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
“ Social Security benefits, unpaid ioans you made to someone else
No |
QC) Yes Give specific information | |
$. ee
Official Forerapg4/9 8-14858-TWD Doc 16Schrite AG Pi@ery = =Ent. 01/10/19 15:20:26 Pg. 7 of 38Paqe7

 
Debtor 1 Stn hAé L FS Case number (fteown} \ g ~ u 4% 3-"TW b

Fst Hama Middle Name Last Name

31 Interests in insurance policies
Examples Health, disability, or life insurance, health savings account (HSA), credit, homeowners, er renter’s insurance

No
ih Yes Name the insurance company Company name Beneficiary Surrender or refund value
of each policy and list its value

 

 

 

32 Any interest in property that ls due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entrled to receive
property because someone has died

No
C) ves Gwe specific information

 

 

 

33 Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment

Examples Accidents, employment disputes, insurance claims, or nights to “O GY
a Case fending W/ATY offer
She Describe each claim lo /2 3/20 (& CAC LACK eat. 5 ZX, [0O

34 Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and nghts
to set-off claims

No

 

 

 

:
QJ Yes Descnbe each claim : |
:
}

 

 

 

| '§
35 Any financial assets you did not already fist |
Xn — “om “eee eee = mere eee i
L] Yes Give specific information : | $
i
36 Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached AY MOO
for Part 4 Write that number here > $ J

 

 

 

|
ce Describe Any Business-Related Property You Owh or Have an Interest In. List any real estate in Part 1.

 

|
37 Do you own or have any legal or equrtable interest in any business-related property?
Jane Go to Part 6
UL] Yes Go to line 38

‘ | Current value of the .
portion you own?

Bo not deduct secured claims
or exemphons

38 Accounts receivable or commissions you already earned

1H no

LJ Yes Describe

 

 

Examples Business-related computers software modems, printers, comers, fax machines, rugs, telephones, desks, chairs, electronic devices

No

LJ Yes Describe

 

an

I
|
|
|
|
|
|
39 Office equipment, furnishings, and supplies
id
|
|
|

 

Official For@ aS@/8 8-14858-TWD Doc LESChE HSCEI PIEMpttO Ent. 01/10/19 15:20:26 Pg. 8 of 38Paae@
+

c*)

CAO

=

—
=

_
—

—_
ry

 

moo

 

sh (Sy SX —Twi)

: : |
= STATE OF WASHINGTON
POLICE TRAFFIC il l iil l | ll li | REPORTNO. E853639
1594971

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1) 4) ole
Pe COLLISION REPORT
CASES | 18-13785 2
inenstarg [| city sTAEET resuren L_]
STATE ROUTE OTHER a wean im LOCAL AGENCY) 4700 3
C1 HIT 4 RUN CODING
COUNTY RD PRIVATE WAY INVOLVED L] 1 8
TOTAL OBIE 1 2a
TRIBAL UNITS #0F | Oz Samak
RESERVATION 2
MoM DOOD ¥ oY ¥ ¥ TIME (2400) COUNTY # MILES. cya
pe 10 |- | 23 -| 2096 1833 ra | N E IN 1070 4
pou . 8 Ww oF [|
ON (PRIMARY TRAFFIC WAY} INTERSECTION oO NON-INTERSECTION a
BLOCK NO
RAINIER AVE 1
: | merostL} L2%° [*]
QISTANCE OF {REFERENCE OR CROSS STREET)

 

 

 

 

| me As we |

 

 

 

 

 

UNTO? mo fv) ge - See Oe ooo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIBGLE
|_| | LAST NAME SUBELBIA | este ALAINA MIDGLE
STREET
| SPE eal} 454 SENECA AVE NW |
[| cry | RENTON st] WA [ap] oBas7s464 4 2st
| | | co. RESTRICTIONS| BJ ENSORSGMENTS: : |
panes KD 0068, 3
| | BeXERS, SUBELAM201 ste | WA |sexiF [098] 05  |.|o4 |_| 1980
2/32
HELMET NIURY NATURE OF INJURIES ’ EE
| onoury LIF svarus | | wreaa @ | resra |9 | euecr |? | Tae 2 ft
2
LICENSE
ry LICENSE | Bevases frond WA rv 19UUB2FS50FA007433 |
TRAILER TRARER L {| |
jo 0 | AD ‘STATE PLATE # STATE

OOO 5 Aaa

8

hm
a

2

26

 

 

 

 

 

 

 

 

 

 

 

 

rT

 

 

 

 

 

 

 

 

 

 

 

 

 

ems [acon [mx | so ee Le era]

 

REGISTERED OWNER INFO ALANA SUBELBIA 454 SENECA AVE NW RENTON WA 08057 VEHICLE
SHADE IN Onasoee
€)

 

 

 

    

INSURANCE CO
WABLITY NSURANCE |_|} aPOLICYs ~ COAST NATIONAL GonssT?Ea507

 

 

 

 

NO 1
MAGED AREA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a wey | eq] PemATON# gz ep00717 | CASS PROHAMPROPER TURN =
unito2 “or, 4) Set C] vem Roe CPE | |b zoseaaz7s0

vasTNamg [LEE FInSTINAME [ANNA aE

Rn akinesd || 8526S 115TH PL

cry | SEATTLE st] WA [ay] 989783921

eDL RESTRICTIONS| ENDORSEMENTS

| PRREES, LEE" a‘«62Q7 stave WA |gexF | pom | 49 | | 30 | 1955
onoury Cf stars | | areas | 3 | Resa 7 | exer |" | Hager |? | mer 7 | | Seesrpaw |
EIGENSE | axuoess fsarawa vies] +NaBUstFOPCZ21341

mae | jem] | Rae | [ere] |

 

 

 

 

VEH YEAR 7993 [“* NISS | MODEL AL TIMA a
REGISTERED OWNER INFO 14 VE

 

 

 

 

 

2
AREA

 

 

VEHICLE NO
SHADE (HF DAMAGED
LABILITY INSURANCE lv] eR CO FARMERS 12900871 -
Ene veg | ed_p p cmamone | CHARGE
OFFICER S NAME [PRINT] BADGE GRID ¢ AGENCY
D LAMOTHE 41677 WAGT71300

 

 

 

 

PAGE Ot OF | 4

 

PART A 3000-045 159 FR (7/06)

 

 

ar ace

Case 18-14858-TWD Doci16 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 9 of 38

FROM fa

—_
id
a
oe

 

a
z

 

 

 

 

Co

41

[P| «
 

   

 

Sy STATE OF WASHINGTON
A) POLICE TRAFFIC CORRECTION REPORT NO. | E853639
F) COLLISION REPORT

1591972 CASE # 18-13185
ADDMONAL IS INVOLVED (PASSENGERS AND/OR WITNESSES ONLY) - |

 

 

 

 

 

 

 

 

 

NAME
(LAST FIRST MIDDLE INITHAL

AODRESS & PHONE +
Pos.
SEX MMDDYYYY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NATWRE OF IMJWAIES
PASSENGER [—] WiTwess[~] | UNIT # ey AIRBAG RESTA. EJECT HELMET MIURY | |
NAME
(LAST FIRST, MIDDLE INITHAL)
ADDRESS & PHONE
roe
SEX MOD YY * | ~ |
NATURE OF IMJURIES
PASSENGER [—] WITNESS [—] | Lit # Bear AFBAG RESTA EsECT "Ose ‘ASS |
RAME | |
(LAST, FIAST MIDDLE INITIAL)
ADORESS & PHONE # B08
[sex MoD YY] - - !

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NATURE OF INJURIES
PASSENGER [—] WITHESS[~] | UNIT # Sear AIRBAG. RESTA. | BET HELMET JURY |

NARRATIVE - oe ie teamee of

Please see subsequent narrative pages '

 

 

 

 

 

 

 

 

 

fee a al

| CERTIFY (DECLARE) UNDER PENALTY OF PERJURY UNDEA THE LAWS OF THE STATE OF WASHINGTON THAT THE FOREGOING IS TRUE AND CORRECT (ACW 94.72 085)

 

 

 

 

 

 

 

 

 

 

D LAMOTHE 10-23-18 OF 37 PM
INVESTIGATING OFFIGER’S SIGNATURE UNIT OR DIST DET GATED PLACE SIGNED
APPROVED BY DATE
J AWA! 5252 10/27/2078 10 27 40 AM
BADGE OR IDa | 49877 ORL# | WA0171300 TIME POLICE DISPATCHED | § 35 Pit TIME POLICE Asien 40 PM |
PART B sooeas5-160 A 708) PAGE 2 Jor [+]

Case 18-14858-TWD Doc16 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 10 of 38
er a AP AZ-lYSIK - yw)

REPORTNO: 853639 GASES: 18-13185 ERNE =: 10/23/18 48 33

ne ee vz ~ gee é ten a : “ 4
“ ee Se NARRATIVE | So

On 10/23/2018 at approximately 1835 hours, | was dispatched to the 100 block of Rainier Ave S, in
the City of Renton, County of King, State of Washington, reference a two vehicle collision.

Upon arrival, | observed Vehicle #1 stopped straddling the sidwalk on the east side of Rainier Ave S.
Vehicle #2 was stopped in the #2 lane, which Is the middle northbound lane of travel. Vehicle #2 had
moderate damage to the front of the vehicle and Driver #2 was still inside the vehicle

| approached the driver of Vehicle #1, identified via WADL as Alaina M. Subelbia (DOB 5/4/1980),
and asked what happened. Subelbia stated she was traveling south on Rainier Ave S and attempted
to make a left hand turninto the Buddy* s parking lot She states Vehicle #2 was speeding and hit her
vehicle. Subelbia did not sustain any injuries

Vehicle #1 sustained moderate damage to the front passenger side of the vehicle and both the front
and side airbags deployed.

| then spoke with the driver of Vehicle #2, identified via WADL as Anna Lee (DOB 11/30/1955). Lee
stated she was travelng north on Rainier Ave S when Vehicle #1 made a left hand turn in front of her
and she was unable to avoid the vehicle Lee was transported to Valley Medical Center for chest
pain

Vehicle #2 sustained heavy front end damage and airbag deployment

A witness, Michael Donahue (DOB 4/7/1977), stated he was behind Vehicle #1 travelling southbound
and he observed Vehicle #1 make a left hand turn in front of Vehicle #2.

By making a left hand turn in front of on coming traffic at a tme when it was not safe to do so,

Subelbia committed an Improper Left Turn. A citation was forwarded to the prosecutor's office
|

| dectare under penalty of perjury under the laws of the State of Washington that the foregoing 's true
and correct.
Electronically signed by D. Lamothe 11677 on 10/23/2018 at 1934 hours in Renton, WA.
|
|

GE 3 OF 4
Case 18-14858-TWD Doc16 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 11 of 38

 
é oe

REPORTNO £853639 CASE# = 18-13185 Creomen, 10/23/18 18 3

Diagram Not To Scale

 

 

Buddy's Home Furnishing Parking Lot

PAGE 4 oF 4

Case 18-14858-TWD Doc16 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 12 of 38

 
A Lee -WLGR Td
Debtor 1 yvVia 1 Case number (known) = \ “
First Name Middie Name Last Name

 

40 Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

no

(J Yes Descnbe

 

 

 

 

 

 

 

 

 

 

 

 

 

5
41 Inventory
Xin i -
L) Yes Describe ; $
42 Interests in partnerships or joint ventures
HLvo
U1 Yes Descnbe Name of entity % of ownership
% $
% $
% 5
43 Cu er ists, mailing lists, or other compilations ;
No
U Yes Do your lists include personally identifiable information (as defined in 11U SC § 1014{41A))?
CL] No _
(J Yes Descnbe ‘
$ i
.
44 Any-business-related property you did not already list
No
L) yes Give specific §
information t
| §
‘ | $
I
$
$
$
45 Add the dollar value of ail of your entries from Part 5, including any entries for pages you have attached $ =T } __
for Part 5 Write that number here >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In
If you own or have an interest tn farmland, list tin Part 1

46 Do you own or have any legal or equitable mterest in any farm- or commercial fishing-related praperty?
Sao Go to Part 7
Ly Yes Go to line 47

Current value of the
portion you own?

Do not deduct secured clalms
or axemptons

47 Farm animals

m Livestock, poultry, farm-raised fish | !
No |

|

I

i

 

Ch Yes —_Oe ~—

Offcrat Foro] QeVP3.14858-TWD Doc 16 SeAvaeAAerte® Ent. 01/10/19 15:20:26 Pg. 13 of 3%°9
Debtor 1 £m na LES

FirstName | Middle Name Lasi Name

48 Crops—erther growing or harvested

a

Case number (i anown, [ Q- Lu gn. TwD

 

:
LJ Yes Gwe specific
information

49,Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
arte

 

C) Yes —

i

i

50 Farm_and fishing supplies, chemicals, and feed
‘ne

L) Yes

j penn wire cen er one nar ene on nen

51 a and commercial fishing-related property you did not already list
No

 

L) Yes Give specific ;
information | |

 

52 Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached

: for Part 6 Write that number here

t
|
\
|
I

Describe All Property You Own or Have an Interest in That You Did Not List Above

53 Do you have other property of any kind you did not already list? |

 

Exapaples Season tickets, country club membership |

L) Yes Give specific
' information

 

 

 

 

 

 

 

 

 

 

 

5

' ; $ .
i
54 Add the dollar value of all of your entnes from Part 7 Write that number here > $a
—
ee iu: the Totals of Each Part of this Form .
55 Part 1 Total real estate, line 2 > s 760000

3
i

57 Part 3 Total personal and household rtems, line 15 $

56 Part 2 Total vehicles, line § $ A i 66 O

58 Part 4 Total financial assets, line 36 £ 4) &, 700.

 

‘ 59 Part § Total business-related property, line 45 $ f 2

60 Part 6 Total farm- and fishing-related property, line 52 $ f 2
61 Part 7 Total other property not listed, line 54 +s
\ 62 Total personal property Add lines 56 through 61 $

63 Total of all property on Schedule A/B Add line 55 + line 62

Copy personal property total Fg 7 7 0 O

 

 

 

 

- £07700

Official FOR IRE 3.14858-TWD Doc 16 PHYS AACHY Ent. 01/10/19 15:20:26 Pg. 14 of 38°°°"
Fill in this information to identify your case:

Les

Last Name

Debtor 1 Ain ha
Firsttaha  !

Debtor 2

Middle Name

 

{Spouse if filing) First Name Muidle Name Last Name

United States Bankruptcy Court fer the

iP 148 TwlD

Case number
(if known)

 

District of Washington
I

Q) Check if this 1s an
amended iiling

 

Official Form 106C

 

Schedule C: The Property You Claim as Exempt

04/16

Be as complete and accurate as possible If two married people are filing together, both are equally responsible for supplying correct information
Using the property you listed on Schedule A/B Property (Oificial Form 106A/B) as your source, list the property that you claim as exempt If more
space is needed, fill out and attach to this page as many copies of Part 2 Addifional Page as necessary On the top of any additional pages, write

your name and case number (if known)

For each item of property you claim as exempt, you must specify the amount of the exemption you claim One way of doing so ts to state a
specific dollar amount as exempt Alternatively, you may claim the full fairimarket value of the property being exempted up to the amount
of any applicable statutory mit Some exemptions—such as those for health aids, nghts to receive certain benefits, and tax-exempt

ré'

tiremant funds—may ba unlimited in dallar amount However, if you clar

an exemption of 100% of fair market value under a law that

limits the exemption to a particular doliar amount and the value of the property is determined to exceed that amount, your exemption

would be limitad to the applicable statutory amount

SE tccnssy the Property You Claim as Exempt

1

Which set of exemptions are you claming? Check one only, even if your spouse 1s filing with you

Q You are claiming state and federal nonbankruptcy exemptions 11US C § 522(b)(3)
LI You are claiming federal exemptions 11USC § 622(b\(2)

2 For any property you list on Schedule A/B that you claim as exempt, fill in the information below

3

Bnef description of the property and line on
Schedule A/B that lists thes property

Current value of the
portion you own

Copy the value from
Schedule A/B

iO WAM Ben -ofs

Brief
description

Line irom
Schedule A/B

Brief
descnption

Line from
Schedule A/B

Brief
description

Line from
Schedule A/B

 

Are you claiming a homestead exemption of more than $160,3757
(Subject to adjustment on 4/01/49 and every 3 years after that for cases file

L} No
C} ves Did you acquire the property covered by the exemption within 1,21

(3 No
LI Yes

Amount of the exemption you claim

Ls
g 100% of fair market value, up to

Cs
qj 100% of fair market value, up to

Us

Q 100% of fair markat value, up to

Specific laws that allow exemption

Check only one box for each exemption

 

 

 

| any applicable statutory lmit
|

 

 

 

 

any applicable statutory let

 

 

 

 

 

| any applicable statutory iimuit

don or afier the date of acyusiment }

B days before you filed this case?

Officral FormlQEC7 8.14858-TWD Doc Peet REd PRIETO HSE AEMPS 15:20:26 Pg. 15 of 391" —

 
Debtor 1

Case number (known),

 

 

 

 

 

 

 

 

 

 

Schedule A/B

Bref

 

First Name Middle Name Last Name
Ee Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Capy the vatue from Check only one box for each exemption
Schedule A/B
Brief \
description § Q $
Line from LL) 100% of far market value. up to
Schedule A/B any applicable statutory dimit
|
Brief
description $ : $
Line from 4 100% of fair market value, up to
Schedule A4B)=————- any applicable statutory lit
|
Brief d
desenption 5. $
Line from 100% of fair market value, up to

 

any applicable statutory limit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

description $ $
Line from O 100% of fair market value, up to
Schedule A/B _ any applicable statutory dimit

|
Brief
descripton $ Os
Line from 100% of fair market value, up to
Schedule A/B =—- | any apphecable statutory limit
Brief
description ——_—_—_—-____ 3 Ls
Line from L) 100% of fair market value, up to
Schedule A/B i any applicable statutory limrt
Brief |
description 3 Os
Line fram 100% of fair market value, up to
Schedule A/B | any applicable statutory limit
Brief I
description $ Os
Line from 100% of fair market value, up to
Schedule AB ———- any applicable statutory linut

|
Brief
description $ O $
Line from CQ) 100% of fair market value, up to
Schedule AB ' any applicable statutory limit
Brief
descnption $ $
Line from 100% of fair market value, up to
Schedule A/B any applicable statutory kimit
Brief |
description 5 C) ¢
Line from C) 100% of fair market vatue, up to
Schedule A‘/B 9=———- any applicable statutory limit

|

|
Brief
description $ $
Line from 100% of fair market value, up to

Schedule A/B

Official FORAGE 18-14858-TWD

 

| any applicable statutory limit

Doc Seber felbotrrertsoe Earp SEOPL9 15:20:26 Pg. 16 of83B2- of
aM Ieee tate eM eke el ae lo

Debtor 1 n Na

FE iret Name,

Debtor 2

{Spouse, f filing) First Name Middle Name st Name
Western

United States Bankruptey Court for the estate District of Udashin aren

Case number {S- | A g AK “ / wT

{if known) ~ CL) Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 125

Be as complete and accurate as possible If two married pecple are filing together, both are equally responsible for supplying correct
information If more space is needed, copy the Additional Pagg, fill it out, yumber the entries, and attach it to this form On the top of any
additional pages, write your name and case number {if known)

 

 

1 Do any creditors have claims secured by your property?
Q] No Check this box and submit this form to the court with your other schedules You have nothing else to report on this form
Yes Fillin all of the information below

oun List All Secured Claims

2, Lest all secured claims Ifa creditor has more than one secured claim, list the creditor separately
for each claim = ff more than one creditor has a particular claim, list tha other creditors in Part 2
As much as possible, list the clains in alphabetical order according to the creditor's name

}
Ss ELENE f- Yin C7 Describe the property that secures the claim

BO bx FIQA3 Sime hone (erceut.
~Rumber Street +

As of the date you file, the claim is Check all that apply ae pur g_- Total
‘ ~ 1 contingent { ©
PhWe2pbua VP 121760 cen LO7,A07 i

Stafe ZIP Code O) disputed |
I
I

 

4

i

 

 

 

 

 

 

 

City
i ail
, Whoowes the debt? Check one Nature of hen Check all that apply 4 7 2 O OOD
: Debtor 1 only mn agreement you made (such ag mortgage os secured }
» “OV Debtor 2 only car loan)
OC) Debtor ¢ and Debtor 2 only CH Statutory hen (such as tax lien, mechanic s hen}
2 atleast one of the debtors and another [Judgment lien from a lawsuit

Other {inchudeng a right to offset) |
LJ Check if this claim relates to a

community debt
ebt cuITes of 0 | A Last 4 digits of account number 2 4A | A

Describe the property that secu res the claim 5 $ $

 

 

: Creditors Name

  
   
     
    
   
 

 

 

 

Number Street . .
As of the date you file, the clayafis Check all that apply
i Q) Contingent
5 Q Uniiquidated
i City Stsie ZIP Code LJ Disputed
Who owes the debt? Check one Nature of tien” Check all that apply
C4 Debtor 1 only Q) an ment you made (such ag mortgage or sécured

QD Debtor 2 only
QD Debtor 1 and Debtor 2 only
(2 At least one of the debtors and another

Staiutery lien (such as tax lien mechanic's lien}
Judgment len from a lawsuit
TT Other (including a night to offset)

oe

O) Check if this claim relatas to a
community debt

Date debt was incurred Last4 digits ofaccountnumber | ___ __
Add the dollar value of your antries in Column A on this page Write that number here p—__

mene renkager] 8-14858-TWB-+-Boclé-“Fred 0 £/10719-- Ent-041/f6/49 15:20:26 Pg. 17 of 38" ~

 
Fill in this information to identify your case:

Debtor 1 Lt NnA L Ee

First Name Middle Mame Last Name

     

Debtor 2

(Spouse ff filing} First Name Middie Name Last Name
United Staies Bankrupicy Court core Wh AS ete istrict of Was he “AAS ml

 

casenme 18 — 14952 - TWD

(if known)

Check if this 1s

L) An amended filing

CL) A supplement showing posipetition chapter 13
Income as of the following date

Official Form 1061 MM DD) yyy
Schedule I: Your Income 42/15

Be as complete 2nd accurate as possible If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information If you are married and not filrng jointly, and| your spouse ts living with you, include information about your spouse
If you are separated and your spouse rs not filing with you, do not include information about your spouse If more space is needed, attach a
separate sheet to this form On the top of any additional pages, write your |name and case number (if known) Answer every question

EERE ve cerine Employment

1 Fillin your employment
Information Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

If you have more than one job,

atiach a separate page with
information about additional Employment status C1 Employed (J Employed

employers Not employed LO Not employed
|

Include part-time, seasonal, or |

self-employed work ‘er
Occupation Cc

|
|
Occupation may include student |
1
|
|

Accde aT Wage. loss _

or homemaker, if it apples

Employer's name

 

Employer's address

 

Number Street Number Street

 

 

 

 

City State ZIP Code Cry State ZIP Code

I
How long employed there? |

ara ove Details About Monthly Income

 

Estimate menthly incoma as of the date you file this form If you have nathing to report for any line, write $0 in the space Include your non-filing
spouse unless you are separated

If you or your non-fifing spouse have more than one employer, combine the information for all employers for that person on the lines
below If you need more space, attach a separate sheet to this form '

 

|
| For Debtor 1 For Debter 2 or
| non-filing spouse
2 List monthly gross wages, salary, and commissions (before all payroll |
deductions) |f not paid monthly, calculate what the monthly wage would be 2 52500 $
3 Estimate and list monthly overtime pay 3. 4+$ + $

 

4 Calculate gross income Add line 2 + line 3

 

 

 

 

 

I
1
t
!
\
b
i
Il
fl

Official For 408, 19.14858-TWD Doc 16 Faebacele)atoerencoma 01/10/19 15:20:26 Pg. 18 of 3@49¢1
Debtor 1

Ama LEE

First Name Middle Name Last Name

Copy line 4 here >4

5 List all payrell deductions

5a
5b
Sc
5d
be
5
59
5h

 

Tax, Medicare, and Social Security deductions | 5a
Mandatory contributions for retirement plans ! 5b
Voluntary contributions for retirement plans | 5c
Required repayments of retirement fund loans 5d
Insurance | 58
Domestic support obligations 5f
Union dues | 5g
Other deductions Speciiy | 5h

6 Add the payroll deductions Add lines Sa + 5b + Sc + 5d + Se +5f + 5g + bh 6

|
7 Calculate total monthly take-home pay Subtract ine 6 from jine 4 7
|
8 Lest all other income regularly received
8a Net income trom rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income 8a
$b Interest and dividends ab
Sc Family Support payments that you, a non-fihng spouse, ora deperident

8e
8f

8g
8h

regularly receive

Include alimony, spousal support, child support, maintenance, divorce
settlement, and property setthement ac

Unemployment compensation | &d
Social Security | &e

Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies

Specify af

Pensiorl or retirement income
Other monthly income Specify Condy fi biAso nf agp 2 +g 5SIDO +¢

8 Add all other income Add lines 8a + 8b + 8c + 8d + Ge + BF +8g + Bh

10 Calculate monthly income Add ine 7 + line 9
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse ! 10

11 State all other regular contributions to the expenses that you list in Schedule J

Case number (i known)

 

2-14 85%. TWD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Dabtor 7 For Debtor 2 or
$ $
$ $
5 $
$ $
$ $
3. $
$ $
$ $
$ + §
$ $
$ $
$ $
$ $
8 5
$ $
$ $
$ $

 

$

$

 

 

$

 

 

 

 

 

 

 

 

 

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
fnends or relatives 1

Do not includé any amounts already included in lines 2-10 or amounts that abe not available to pay expenses listed in Schedule J
WF Ss

Specify

 

12 Add the amount in the last column of line 10 to the amount in line 11 The result is the combined monthly income
White that amount on the Summary of Your Assets and Liabiites and Certain Statistical Information, if tt apples

13 Do you expect an increase or decrease within the year after you file this form?

DY Yes Explain

No

12

; SO00

Combined
monthly income

 

 

 

Official FornjQ@, 18-14858-TWD Doc16 Preddde/itersreomnt. 01/10/19 15:20:26 Pg. 19 of 369°?

 

 

 
Fill in this information to identify your case:

 

 

 

Debtor 1 First vy NA Niddia Name 4 Name Gheck tf this 15
Debtor 2
(Spouse filing) Fret Name Maule bane Wan © An amended filing
| A | g er Wasle (1 A supplement showing postpetition chapter 13
United States Bankruptey Court for the u (Pisirict of VV ASW expenses as of the following date
Case number = SS — Way DDT YYYY
(IF known)

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two marred people are filing together, both are equally responsible for supplying correct
information \f more space is needed, attach another sheet to this form on the top of any additional pages, write your name and case number
(if known) Answer every question

ce Describe Your Household l
T
|
|

1 Is this a joint case?

v0 Go to line 2
Yes Does Debtor 2 live in a separate househeld?

LI No ‘
CL] Yes Debtor 2 must file Official Form 106J-2, Expenses for Separate Household oF f Debtor 2

2 Do you have dependents? Seno
Dependent’s relationship to Dependent's Does dependent live

Do not list Debtor 1 and (J yes Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2 each dependent
L} No

Do not state the dependents’ \ O) ves

names !
CJ No

[J ves
LJ No
Ci Yes

No
LJ Yes

LJ No
Ci Yes

 

 

 

 

 

 

 

3 Do your expenses include io
expenses of people other than

yourself and your dependents? C) Yes

prart 2: | Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy ts filed If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date

|
Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule f Your Income (Official Form 1061) Your expenses

4 The rental or home ownership expenses for your residence Include first mortgage payments and 5 00 cecsonvapenntenmmmne
any rent for the graund or lot 4 ALd00
W not included in line 4 |
4a Real estate taxes 4a
46 Property, homeowner's, or renter's insurance 4b $ .
4c Home maintenance, repair, and upkeep expenses 4c $
4d Homeowner's association or condominium dues 4d $

Offiaal Form _106J hedule J Your Expens ge 1

 

Case 18-14858-TWD Doc 16° “Filed o1/10/18 “Ent. 01/10/19 15:20:26 Pg. 20 of 38
Debior 1 Ain Na e Ce | Case number \ifanown, | We | AES. TW

Furst Name Middle Name Last Name

 

Your expenses
5 Additonal mortgaga payments for your residence, such as home equity loans 5 s
|
6 Utilities:
_
6a Electricity, heat, natural gas 6a $ AbO

6b Water, sewer, garbage collection fb og ok Od 7
fc Telephone, cell phone, Intemet, satellite, and cable services 6c § f b OQ

 

 

éd Other Specify 6d $
7 Food and housekeeping supphes | 7 $ a ¥ )
8 Childcare and childran’s education costs | 8 $
9 Clothing, laundry, and dry cleaning } 9
10 Personal care products and services | 10
|

$
n g_ (OO |

11 Medical and dental expenses

12 Transportation Include gas, maintenance, bus or train fare |

 

Do not include car payments 12
13° Entertainment, clubs, recreation, newspapers, magazines, and books | 13 $ SO
14 Charitable contributions and religious donations 14 $ =~

16 «Insurance 1
Do not include insurance deducted from your pay or included in Ines 4 or 20

 

 

 

 

 

 

 

 

 

15a Life insurance iia

156 Health insurance 156

15¢ Vehicle insurance | 15¢ 0G / AC >

15d Other insurance Specify 15d
16 Taxes Do not include taxes deducted from your pay or included in fines 4 of 20

Specify *TAyo 16 $ 4 f f

tc

17 Installment or lease payments

17a Car payments for Vehicle 1 : 17a 8.

47b Car payments for Vehicle 2 | 17 OS.

17¢ Other Specify ! 17o |S

17d Other Specify | dS,
18 Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your income (Official Form 1061} 18g
19 Other payments you make to Support others who do not five with you

Specify mw $
20 Other real property expenses not included in IInes 4 or 5 of this form or on Schedule! Your Income

20a Mortgages on other property | 20a oS

20h Real estate taxes 20b

20c Property, homeowner's, or renter's insurance | 200 OB

20d Maintenance, repair, and upkeep expenses 20d of

20e Homeowner's association or candamimum dues \ we «=6«§

Official Form 106.) chedule J Your Ex eS page 2
Case 18-14858-TWD Doc 16° “Filed 01/10/ Ent, 01/10/19 15:20:26 Pg. 21 of 38
First Name “Middle Name Last Name

Debtor 1 fon “A Lee Case number tarmawn) { Y- | 4X S§ ~ Twp)

21 Other Specify Mo WAaed. | 210 +5 oe {00

 

 

Co

22 Calculate your monthly expenses |
22a Add lines 4 through 21 ! 22a § i 7 O / |
22b Copy line 22 (monthly expenses for Debtor 2}, if any, from Official Form 106J-2 22b ! 5 (>—- |

|

|

22¢ Add line 22a and 22b The result is your monthly expenses 22c 5 / / O /

23 Calculate your monthly net income

23a Copy line 12 (your combined monthly income) from Schedule ! 23a s 8500 |
23b =©Copy your monthly expenses from line 22¢ above 23b 0 4g 6 O /

|

|

23¢ = Subtract your monthly expenses fram your monthly income
The result is your monthly net income | 236 $

|

24 Do you ¢xpect an increase or decrease in your expenses within the year after you file this form?

 

 

 

 

For example, do you expect to finish paying for your car loan within the year or do you expect your
morigage payment to increase or decrease because of a modification to the terms of your mortgage?

CL) Yes Explain here

Official Form 106J $s .
oe "Case 18-14858-TWD Doc 16” fled 01/10/18" Ent, 01/10/19 15:20:26 Pg. 22 of 3d°""*
|
Fill in this information to identify your case:

Debtor 1 tin Vv A ( Eta

First Name Middle Name Last Name

Debtor 2
(Spouse if filing) First Name

 

Middle Name Last Name

an
United States Bankruptcy Court for the ay District of

csenme IG 1USSK -T]

(¥ known)

 

LJ Check if this is an
amended filing

 

 

|

|
Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/16
Be as complete and accurate as possible If two married people are filing together, both are equally responsible for supplying correct

information If more space is needed, attach a separate sheet to this form |On the top of any additional pages, write your name and case
number (if Known) Answer every question

 

Give Details About Your Marital Status and Where You Lived Before

 

1 What is your current marital status?

Cl ied
Not marmed

2 During the last 3 years, have you lived anywhere other than where you live now?

No
C] Yes List all of the places you ltved in the last 3 years Do not include where you live now

Debtor 1:

 

 

 

 

Dates Debtor 1 bebtor 2

hved there

|
re Same as Debtor 1

Dates Debtor 2
lived there

2) Same as Debtor 1

 

 

 

 

1
From From
Number Street ' Number Street
Tao | To
City State ZIP Code ' ity State ZIP Code
Same as Debtor 1 [a Same as Debtor 1
|
From From
Number Street ' Number Street
To | To

 

 

City Stata ZIP Cade

 

 

City

\
|
|
\
|

State ZiP Cade

. 3 Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or terrtory? (Community property
‘ a ternitores include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin )
No

|
OQ) Yes Make sure you fill out Schedule H Your Codebtors (Official Form #06H)
|

Ez Explain the Sources of Your Income

Statement of Financial Affairs for Individuals Filmg for Bankruptcy page 1

Official Form 107

1
I
I
i
I
Le

Case 18-14858-TWD Doc16 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 23 of 38
Powna

First Name Mieke Name

Debtor 1

Last Name

\€eE

case umber uum | X- {48S &- Tf

 

4 Did you have any incoms from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you recerved from all jobs and all businesses, including part-time achvites
If you are filing a joint case and you have income that you receive tagether, list it only ance under Debtor 4

‘ No
Yes Fit in the details

From January 1 of current year until
the date you filed for bankruptcy

For tast calendar year

(January 1 to December 31 OK )
YY

For the calendar year before that

(January 1 to December 31, AOvT
yy

RN

Sources of Income
Check all that apply

OQ} Wages, commissions,
bonuses, tips

aa Operating a business

BEL wages commissions,
bonuses, ilps

i] Operating a business

LI Wages, commissions
bonuses, tips

L) Operating a business

 

  
 
  
  
     

Gross income

( afore deductons and
clusions)
|

Gross income

(before dedugtions and
exclusions

Sources of ncome
Check all that apply

Ld Wages, commissions,
bonuses, tips

) Operating a business

2,000 ~

Wages commission:

s_6

bonuses, tips $
| . L) Operating a bu
oa
|
' Ld) Wages, Zommussions,
5! / ey) bonugés, tps $
Lo erating a business

5 Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income 1s taxable Examples of other income are alimony, child support, Saciat Security,
unemployment, and other public benefit payments, pensions, rental income, interest, dividends, money collected from lawsults, royalbes, and
gambling and lottery winnings If you are filing a joint case and you have income that you received together, list It only once under Debtor 1

List each source and the gross income from each source separately Do not include income that you listed in line 4

LC} No
LJ Yes Fill in the details

From January 1 of current year until
the date you filed for bankruptcy

For last calendar year

(January 1 to December 31, )
yrYy

For the calendar year before that

{January 1 ta December 31,

 

Official Form 107

Sources of income

       

    

Seurces of income Gross income from

 

 

 

 

 

 

 

 

 

Describe below Descnbe below each source
(before deductions and
exciusions}
Toone Pe . : Be
ZL s_,
$_!
Sn fe sin ent tinier -
|
3
s_|
$
Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 18-14858-TWD Docié Filed 01/10/19 Ent: 01/10/19 15:20:26 Pg. 24 of 38
Debior 1

bite

First Name

Middle Name

2g

Last Name

era st Certain Payments You Made Before You Filed for Bankruptcy

6 Are erther Debtor 4's or Debtor 2’s debts primarily consumer debts? |

Case number (rincun__| gy 1G Kok -T Wl D

G] No Neither Debtor 1 nor Debtor 2 has primarily consumer debts Consumer debts are defined in 11USC § 101(8} as
“incurred by an individual primarily for a personal, family, or household purpose ”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

QL) No Goto line7

CJ Yas List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor De not include payments for domestic support obligations, such as
child support and alimony Also, do not include payments to an attorney for this bankruptcy case

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

OC) Yes Debtor 1 or Debtor 2 or both have primarily consumer debts

During the $0 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

L] No Gotoline?

CJ Yes List below each creditor to wham you paid a total of $600 or more and the total amount you pard that
creditor Do not include payments fer domestic support obligations, such as child support and
alimony Also, do not include payments te an attorney for this bankruptcy case

Creditor's Name

Dates of
Payment

Total amount paid

|

Amount you stil owe

§

 

Number

Street

 

 

Crty

State

ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State

ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State

ZIP Code

 

Was this payment for

a) Mortgage

L) car

LI cCrecit card

3 Loan répayment

L) Supphers or vendors

Cl) Qiher

O Morigage

L) car

0 credit card

O Loan repayment

Ll) Supphers or vendors
L) other

LI Morigage

car

LY credit card

| Laan repayment

) Supphers or vendors
L) other

 

Official Form 107

Case 18-14858-TWD Doc16_ Filed 01/10/1

Statement of Financial Affairs for sn Filing for Bankruptcy

Ent. 01/10/19 15:20:26 Pg

page 3

. 25 of 38
Debtor 1 bays Lee Case number (f known), iv - \ u 8 qk- “Tw ))

Firs! Mama Middle Name Last Name

7 Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
{nsiders include your relatives, any general partners, relatives of any generpl partners, partnerships of which you are a general partner,
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities, and any managing
agent, including one for a business you operate as a sole propretor 11U $C §101 Include payments for domestic support obligations,
such as child support and alimony

I No I

LJ Yes List all payments to an insider

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name |
Number Street
City State ZIP Code
$ $

 

Insiders Name |

 

Number Street

 

 

City State ZIP Code

8 Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

 

 

 

 

 

 

 

 

 

 

an insider?
Include payments on debts guaranteed or cosigned by an insider |
CE No |
LI Yes List all payments that benefited an insider
Dates of Total amount Amount you stil Reason for this payment
payment paid owe Include crediter's name
jnsider's Name $ $.
I
Number Street
I
I
City State ZIP Code ‘
$ $
Insider's Name
' |
Number = Street
City _ Slate ZIP Cade ee —— co ene
|
|
Official Form 107 Statement of Financial Affairs for Individuals Fillng for Bankruptcy page 4

Case 18-14858-TWD Doc16 Filed Ol/L0/19 Ent. 01/10/19 15:20:26 Pg. 26 of 38
 

Debtor 1 AWUA L2e- Case number crknown) y r ly Y G 6 o [ ul h
First Name Middle Name Last Nanie

} art 4:| Identify Legal Actions, Repossessions, and Foreclosures

9 Within 1 year before you filed for bankruptcy, were you a party in any lawsutt, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection surts, paternity actions, support or custody modifications,
and contract disputes
U No
CJ Yes Fill in the details

 

 

 

 

 

 

 

 

Nature of the case t Court or agency Status of the case
Case title | Gout Name W) Pending
| on appeal
Number = Street LY concluded
Case number
City State  _ZIF Code
Case trle Court Name 1) Pending
Ly On appeal
Number Street Q) concluded
Case number
City State ZIP Code

10 Within 1 year bafore you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below

LI No Gotolne 11
L) Yes Fillin the information below

Describe the property Date Value of the property

 

Creditor § Name

 

Number Street Explam what happened

L] Property was repossessed

C] Property was foreclosed

a Property was gamished

City Slate ZIP Code L] Property was attached, selzed, or levied

 

 

Describe the property Date Value of the properh
: ~

 

 

 

 

 

 

$
Creditors Name
Number Street |
Explain what happened
I
LJ Property was repossessed
C) Property was foreclosed
City State ZIP Code LU Property wa i gamished
OQ) Property wag attached, seized, or levied
|
Official Form 107 Statement of Financial Affarrs for Individuals Filing for Bankruptcy page 5

Case 18-14858-TWD Doci6 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 27 of 38
Debtor 1 dnd Ate, Case number (¢ known) | Qe i g b 3 -T W in

First Name Middie Name Last Name

|
11 Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financtal institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Q No
C) Yes Fillin the details

 

 

 

 

 

Describe the action the creditor took Date action Amount
| was taken
Creditors Name :
| $
Number Street
City Sate ZIP Code Last 4 digits of account number XXXX-

12 Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assiqnee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

QO) Ne
UO) Yes

| Part 5: | List Certain Gifts and Contributions

13 Within 2 years before you filed for bankruptcy, did you give any gifts he a total value of more than $600 per person?
|

LJ No
[CJ Yes Fill in the details for each git

Gifts with a total value of more than $660 Describe the gifts
per person

Dates you gave Value
the gifts

 

Person ta Whom You Gave the Grit

 

 

Number  Sireet

 

City State ZIP Code

Persons relationship to you

per person the gifts

 

!
|
|
Gifts with a total value of more than $600 Describe the gifts | Dates you gave Value
t
I
1
|

Person io Whom You Gave the Grit

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for In¢ividuais Filmg for Bankruptcy page 6

|
Case 18-14858-TWD Doci16 Filed 01/10/1p Ent. 01/10/19 15:20:26 Pg. 28 of 38
Debtor 1 4 W N h V4 Case number urknowa) | % 7 tu SX “WwW S

Fret Name Middle Name Last Name

 

|
14 Within 2 years before you filed for bankruptcy, did you give any gifts 7 comrmuuons with a total valua of more than $600 to any charity?
LJ No

LJ Yes Fill in the details for each gift or contribution

Gifts or contributions to chanties Describe what you contributed Date you Value
that total more than $600 contributed

 

Chantys Name

 

 

|
|
Number Street

 

City State ZIP Code

Ee -- Certain Losses

|
15 Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, of gambling?

Q No |

L Yes Fill in the details |
Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred loss lost

Include the amount that insurance has paid List pending insurance
claims on fine 32 of Schedule Property

  

List Certaln Payments or Transfers '

 

   

16 Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required m your bankruptcy
|

 

No |
C) Yes Fillin the details |
| transfer was.
Person Who Was Paid made

 

 

E
| Description and value of any property transferred Date paymentor Amount of payment
:
i

 

 

 

 

|
Number Street | $
|
|
! $
: City State ZIP Code |
L
|
g ee
: Email or website address |
|
| Person Who Made the Payment, if Not You |
?
|
\
Official Form 107 Statement of Financial Affairs for Intimduats Filing for Bankruptcy page 7

Case 18-14858-TWD Doci6 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 29 of 38
Debtor 1 Ay Vb \2t Case number (7 known) 1% - ly gsyx- ‘TW db

Prat Name Middle Name Last Name

 

 

{ Description and value of any property transferred Date payment or Amount of
! transferwas made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP’ Code

 

Email or website address

 

Person Who Made the Payment if Not You

17 Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone whe
promised te help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16

CF) No
DL) Yas Fill in the details

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
ee ee ee ee made
Person Who Was Paid
I
1
Number Street ‘ — §
I
$
|
|

 

: City State ZIP Code

18 Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property)
Do not include gifts and transfers that you have aiready listed on this statement

(4 No
CQ Yes Fill in the details

 

 

 

 

 

 

 

 

 

 

Description and value of property Desenbe any property or payments received Date transfer
transferred or debts paid In exchange was nade
Person Wha Recewed Transfer
i
Number Sireet
City Siate ZIP Code
Person s relationship to you
Person Who Received Transfer
Number Street
, City State ZIP Code ener os 4 cane cs . as nn
. Person's relationship to you |
Ey
4
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

Case 18-14858-TWD Doci16 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 30 of 38
Debtor 1 kong \eLr Case number (kaoun} \8 - i 8E% ° “Tu OS

First Name Middie Nama Last Name

19 Within 10 years bafore you filed for bankruptcy, did you transfer any pfoperty to a salf-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices ) 1

CO) No
CJ Yes Fillin the details

Description and value of the property transferred Date transfer
was made

£ * ~

Name of trust

\

Es List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

 

 

20 Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include chacking, savings, money market, or other financial accounts, certificates of deposit, shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions

DO No
CO Yes Fill in the details

 

 

Last 4 digits of account suk Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
I
Name of Financial Insttution
XXXK— | Checking $
oO Savings

Number Street
O Money market

 

U) Brokerage

 

 

 

 

 

City State 2P Code ' oO Other
XXX C] Checking $
Name of Financial Institutron —_ ——
LI Savings
Number Street O Money market

| | Brokerage

 

O Other.

 

City State Zi? Code

I
21 Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

 

 

 

 

 

 

 

|
QC) No |
i C) Yes Fill in the details ry
i Who else had access to it? Describe the contents Do you still
- have it?
i '
; UL] No
Name of Financial Institution Name ! O Yes
: \
: |
Number Street Number Street
City State ZiP Gods
: City State Zi? Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

Case 18-14858-TWD Doci1é6 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 31 of 38
Debtor 1 Ay ‘n a Lee

Case number (f krewn) iM - tu XE’ TW \

 

it Name Middle Name Last Name

22 Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

|

eo Give Details About Environmental Information

|
So Identify Property You Hold or Control for Someone ties

23 Do you hold or control any property that someone else owns? Include| any property you borrowed from, are staring for,

 

 

 

OQ No
CL} Yes Fiilin the detatis
Who else has or had access to it? Describe the contents Do you still
have it?
LI No
Name of Storage Facility Name O ves
Number Street Number Street

 

CityState ZIP Code

 

_ Gity State ZIP Code

or hold in trust for someone
QO) No
CQ) ves Fill in the detaiis

Where is the property? Deseribe the properly Value

 

Owner’s Name : $

 

Humber Street

 

Number Street

 

 

 

City Stale ZIP Code

 

 

City State ZIP Code

ie
1

For the purpose of Part 10, the following definitions apply
& Environmental faw means any federal, state, or local statute or regulation concerning pollution, contamination, ralaases of

hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize tt or used to own, operate, or utilize tt, including disposal sites

# Hazardous materral means anything an environmental law defines as a hazardous waste, hazardous substance, toxic

substance, hazardous material, poliutant, contaminant, or similar term

Report all notices, releases, and proceedings that you know about, regardless of when they occurred
|

' 24 Has any governmental unit notified you that you may be irable or potentially hable under or in violation of an environmental law?

 

 

 

 

 

 

LI No |
CJ Yes Fill in the details
Governmental unit | Environmental iaw, you know it __ Date of notlce
Name of site Governmental unit
i
Number Street Number Street |
' |
i City State ZIP Code
City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
|

Case 18-14858-TWD Doci6 Filed o1/Lo/y9 Ent. 01/10/19 15:20:26 Pg. 32 of 38
Debtor 1 bina led Case number oF known) ‘% - lug58 — Wa

Fest Name Middle Name Last Name

25 Have you notified any governmental unit of any release of hazardous rraterial?

LJ no
LJ Yes Fillin the details

Governmental unit Environmental law, if you know it Date of notice

 

 

 

 

 

 

Name of site Governmental unit
|
Number Street Number Street
x |
: City State ZIP Code
1
i City State ZIP Code |
i
i

26 Have you been a party In any judicial or admunistrative proceeding under any environmental law? Inciude settlements and orders

( Ne
L} Yes Fill in the details

 

 

 

 

 

 

 

Court or agency Nature of the case Status of the
Case trtie
Court Name U Pending
O on appeal
Number Street Oo Goncluded
Case number City State ZIP Gode

Ein ov Detalls About Your Business or Connections td Any Business

27 Within 4 years before you flled for bankruptcy, did you own a business or have any of the following connections to any business?
LJ Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
L} A member of a limited liabrity company (LLC) or limited habilty partnership (LLP)
LJ A partner in a partnership
C an officer, director, or managing executive of a corporation

C} An owner of at least 5% of the voting or equity securities of a corporation

CJ Ne None of the above applies Go to Part 12
Q) Yes Check all that apply above and fill in the details below for veal business

Describe the nature of the business Employer identification number

: ‘ Do not include Social Security number or ITIN
Business Name

 

| EIN -
|

 

 

 

& — — ra
i Number Street
i Name of accountant or bootkesper Dates business existed
: ' | From sd?
I
City State ZIP Code 1 . ce ee
Descnbe the nature of the business Employer identification number

 

Do not include Social Securty number or (TIN
Business Name

 

 

 

 

 

EIN
Number Street ~
Name of accountant or bookkeeper Dates business existed
|
From To
City State IP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

|
Case 18-14858-TWD Doci6 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 33 of 38
Debtor 1 Por. g Ler Case number uranaway \ e- if & o& — Tw

Fret Name Middle Neme Last Name

Describe the nature of the business Employer Identificabon number

Do not include Social Securtty number or ITIN
Business Name

 

 

 

EIN ee
Number Street
Name of accountant or bookkeeper Dates business existed
F
From i i sCdT'VV

 

: ty Suite ZIP Code

2@ Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties I

Ld No
L) Yes Fill in the detaits below

Date issued

 

Name MM /DD I YYY¥

 

Number Street

 

 

City State ZIP Code

|
| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perury that the

answers are true and correct | understand that making a false statement, concealing property, or obtaming money or property by fraud
: In con#ection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both
18USC §§ 152, 1341, 1519, and 3571

x dw — x

Signature of Debtor 4 Signature of Debtor 2

: pate {| 10-14 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

C} No |
LV Yes

 

 

 

secivuaaranaeoncienenaniengsneo

Q) No

|
|
|
|
Did you pay or agree to pay someone who 1s not an attornay to help you fill out bankruptcy forms?
|
j LJ Yes Name of person |

Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Offical Form 119}

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
|

Case 18-14858-TWD Doci6 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 34 of 38
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)

 

 

 

This notice ts for you if

® You are an individual filing for bankruptcy,
and

# Your debts are primarily consumer debts
Consumer debts are defined in 11 USC
§ 101(8) as “incurred by an individual
prmnarily for a personal, family, or
household purpose ”

 

 

 

 

The types of bankruptcy that are
available to individuals

Individuals who meet the qualifications may file
under one of four different chapters of the
Bankruptcy Code

# Chapter 7 — Liquidation
# Chapter 1!— Reorganization

Chapter 12— Voluntary repayment plan
for family farmers or
fishermen

® Chapter 13— Voluntary repayment plan
for indrviduals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter

 

Chapter 7: Liquidation

 

|

| $245 filing fee

| $75 administrative fee
| + 15 trustee surcharge
$335 total fee

Chapter 7 1s for mdividuals who have financial
difficulty preventing them from paying their

, debts and who are willing to allow thei non-
exempt property to be used to pay their
creditors The primary purpose of filing under

' chapter 7 1s to have your debts discharged The

| bankruptcy discharge reheves you after

| bankruptcy from having to pay many of your
pre-bankruptcy debts Exceptions exist for

‘particular debts, and Liens on property may still

| be enforced after discharge For example, a
creditor may have the nght to foreclose a home
mortgage or repossess an automobile

However, if the court finds that you have
committed certain kinds of improper conduct
| described in the Bankruptcy Code, the court
, may deny your discharge

You should know that even if you file
chapter 7 and you receive a discharge, some
debts are not discharged under the law

' Therefore, you may still be responsible to pay

@ most taxes,
# most student loans,

= domestic support and property settlement
obhgations,

 

Notice Required by 11 U.S C. U S.C. § 342{b) for Individuals Filing for Bankruptcy (Form 2010) page 1

|
Case 18-14858-TWD Doc16 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 35 of 38
most fines, penalties, forfeitures, and
ermunal restitution obligations, and

% certain debts that are not listed in your
bankruptcy papers

You may also be required to pay debts ansing
from

# fraud or theft,

# fraud or defalcation while acting in breach
of fiduciary capacity,

# imtentional injuries that you inflicted, and

# death or personal injury caused by
operating a motor vehicle, vessel, or
aircraft while intoxicated from alcchol or
drugs

If your debts are pnmarily consumer debts, the
court can dismiss your chapter 7 case 1f it finds
that you have enough income to repay
creditors a certain amount You must file
Chapter 7 Statement of Your Current Monthly
Zncome (Official Form 122A—1) if you are an
individuai filing for bankruptcy under

chapter 7 This form will determine your
current monthly income and compare whether
your mcome 1s more than the median income
that applies in your state

If your income 1s not above the median for
your state, you will not have to complete the
other chapter 7 form, the Chapter 7 Means
Test Calculation (Official Form 122A-2)

If your income 1s above the median for your
state, you must file a second form —the
Chapter 7 Means Test Calculation (Official
Form 1224-2) The calculations on the form—
sometimes called the Means Test—deduct
from your income living expenses and
payments on certain debts to determine any
amount available to pay unsecured creditors If

your mcome 1s more than the median mcome
for your state of residence and family size,
depending on the results of the Means Test, the
US trustee, bankruptcy administrator, or
creditors can file a motion to dismiss your case
under § 707(b) of the Bankruptcy Code Ifa
motion 1s filed, the court will decide 1f your

| case should be dismissed To avoid dismissal,

| you may choose to proceed under another
chapter of the Bankruptcy Code

If you are an individual filing for chapter 7
bankruptcy, the trustee may sell your property

i to pay your debts, subject to your nght to
exempt the property or a portion of the
proceeds from the sale of the property The

| property, and the proceeds from property that
your bankruptcy trustee sells or liquidates that
you are entitled to, 1s called exempt property

, Exemptions may enable you to keep your

| home, a car, clothing, and household 1tems or

| to receive some of the proceeds if the property

is sold

i Exemptions are not automatic To exempt
property, you must list it on Schedule C The
Property You Claim as Exempt (Official Form
106C) If you do not list the property, the
trustee may sell it and pay all of the proceeds
to your creditors

 

Chapter 11: Reorganization

 

| $1,167 filing fee
|

+ ___ $550 administrative fee
$1,717 total fee
| Chapter 11 1s often used for reorganizing a
business, but 1s also available to individuals
The provistons of chapter 11 are too
| complicated to summarize briefly

Notice Required by 11US C. USC § 342(b) for Individuals Filirlg for Bankruptey (Form 2010} page?

Case 18-14858-TWD Doc16 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 36 of 38
Read These Important Warnings

 

Because bankruptcy can have serous long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are [f you de file for bankruptcy, an attorney can help you fill gut the forms
properly and protect you, your family, your home, and your possessions

Although the law allows you fo represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully The rules are technical, and a
mistake or Inaction may harm you If you file without an attorney, you are still responsible for knowing
and following ali of the legal requirements

You should not file fer bankruptcy if you are not eligible to file or tf you do not intend to file the
necessary documents

Bankruptcy fraud is a Serious crime, you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, orboth 18USC §§ 152, 1341, 1519, and 35717

 

 

|
Under chapter 13, you must file with the court
a plan to repay your creditors all or part of the
money that you owe them, usually using your
future carmngs If the court approves your
plan, the court will allow you to repay your
debts, as adyusted by the plan, within 3 years or
5 years, depending on your income and other

 

Chapter 12: Repayment pian for family
farmers or fishermen

$200 filing fee

+ $75 admmustrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits
family farmers and fishermen to repay their factors
debts over a period of tume using future
earnings and to discharge some debts that are
not paid

After you make all the payments under your
plan, many of your debts are discharged The
debis that are not discharged and that you may
still be responsible to pay include

Chapter 13: Repayment plan for # domestic support obligations,
individuals with regular # most student loans,

_— income ee ® certam taxes,

# debts for fraud or theft,

fi
$235 filing fee # debts for fraud or defalcation while acting
+ 75 admmustrative fee
in. a fiduciary capacity,

$310 total fee
# most criminal fines and restitution

Chapter 131s for individuals who have regular
meome and would like to pay all or part of
their debts in installments over a period of trme
and to discharge some debts that are not paid
You are eligible for chapter 13 only 1f your
debts are not more than certain dollar amounts
set forthmll USC $109

obligations,
# certain debts that are not listed in your
bankruptcy papers,

® certain debts for acts that caused death or
personal myury, and

® certam long-term secured debts

 

Notice Required by 11 USC USC § 342(b) for Individuats Filitg for Bankruptcy (Form 2010) page 3

Case 18-14858-TWD Doc16 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 37 of 38
 

Warning: File Your Forms on Time

Seciion 521(a){1) of the Bankruptcy Code
requires that you promptly file detailed information
about your creditors, assets, liabilities, income,
expenses and general financial condition The
court may dismiss your bankruptcy case if you do
not file this information within the deadlines set by
the Bankruptcy Code, the Bankruptcy Rules, and
the local rules of the court

For more information about the documents and
ther deadlines, go to

hitto /Aw uscourts oov/pkfonns/fbankruptey form
5 himi#procedure

 

 

 

Bankruptcy crimes have serious
consequences

# If you knowingly and fraudulently conceal
assets or make a false oath or statement
under penalty of peryury—either orally or
in writing—in connection with a
bankruptcy case, you may be fined,
imprisoned, or both

# All information you supply in connection
with a bankruptcy case 1s subject to
examination by the Attorney General acting
through the Office of the U § Trustee, the
Office of the US Attorney, and other
offices and employees of the U §
Department of Justice

Make sure the court has your
mailing address

The bankruptcy court sends notices to the
mailing address you list on Voluntary Petition
for Individuals Filing for Bankruptcy (Official
Form 101) To ensure that you receive
information about your case, Bankruptcy

A marned couple may file a bankruptcy case
together—called a joint case If you file a jomt
case and each spouse lists the same mailing
address on the bankruptcy petition, the
bankrupicy court generally wil mail you and
your spouse one copy of each notice, unless
you file a statement with the court asking that
cach spouse receive separate copies
‘Understand which services you
icould receive from credit
counseling agencies

The law generally requires that you receive a
credit counseling briefing from an approved
credit counseling agency 11 USC § 109(h)
If you are filing a yomt case, both spouses must
receive the bnefing With limited exceptions,
you must receive it within the 180 days before
you file your bankruptcy petition This briefing
1s usually conducted by telephone or on the
Internet

In addition, after filing a bankrupicy case, you
generally must complete a financial
management instructional course before you
can receive a discharge If you are filing a joint

icase, both spouses must complete the course
|

You can obtain the list of agencies approved to
provide both the briefing and the mstructional
course from

http ‘fustice gov/usteo/hapcpa/ecde/ee approved html

In Alabama and North Carolina, go to
http /Awww uscourts gov/FederalCourts/Bankruptcy/
‘BankrupicyResources/ApprovedCredit

|AndDebtCounselors aspx

If you do not have access to a computer, the
clerk of the bankruptcy court may be able to

Rule 4002 requires that you notify the court of help you obtain the list
any changes mm your address
Notice Required by 11USC.US € § 342{b) for Individuals Filing for Bankruptcy (Form 2016) page 4 “

Case 18-14858-TWD Doci6 Filed 01/10/19 Ent. 01/10/19 15:20:26 Pg. 38 of 38
